UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4671



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


TORAINE ANTON LEE,

                                            Defendant - Appellant.


                            No. 06-4672



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


TORAINE ANTON LEE,

                                            Defendant - Appellant.


                            No. 06-4673



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus
TORAINE ANTON LEE,

                                              Defendant - Appellant.


Appeals from the United States District Court for the Western
District of North Carolina, at Charlotte and Statesville. Lacy H.
Thornburg, District Judge.     (3:01-cr-00085-1; 3:04-cr-00004-1;
5:05-cr-00210-ALL)


Submitted:   April 6, 2007                    Decided:   May 7, 2007


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nikita V. Mackey, MACKEY & ASSOCIATES PLLC, Charlotte, North
Carolina, for Appellant. Gretchen C. F. Shappert, United States
Attorney, Craig D. Randall, Assistant United States Attorney,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

              In September 2001, Toraine Anton Lee pled guilty to

charges of bank fraud and mail theft and was sentenced to twenty-

seven months in     prison and five years of supervised release.           Lee

was released from prison in 2003, but committed additional crimes

during his supervised release.             On January 30, 2004, Lee was

charged in an eleven-count indictment with one count of conspiring

to commit bank fraud and mail theft, in violation of 18 U.S.C.

§ 371; nine counts of bank fraud, in violation of 18 U.S.C. §§ 1344

and 2; and one count of mail theft, in violation of 18 U.S.C.

§§ 1708 and 2.          These charges stemmed from conduct occurring

between May 2003 and January 2004.              On July 14, 2004, Lee pled

guilty   to    Counts   One   and   Four   of   the   indictment   (the   “2004

convictions”). Lee failed to appear at his sentencing hearing, and

the district court issued a warrant for his arrest on April 4,

2005.

              A grand jury again indicted Lee, charging him with a

single count of theft and receipt of stolen mail, in violation of

18 U.S.C. §§ 1708 and 2 in May 2005.            Lee pled not guilty, and a

jury convicted Lee of the count in September 2005 (the “2005

conviction”).     During the period from Lee’s release from prison in

2003 through his reincarceration in 2005, Lee committed seven

violations of the terms of his supervised release.




                                     - 3 -
           In June 2006, the court sentenced Lee on his 2004 and

2005 convictions and conducted a supervised release violation

hearing.   The Government filed a motion for upward departure or

upward variance based upon Lee’s recidivism and the seriousness of

the   crimes   committed.      The   district   court   sentenced   Lee   to

concurrent terms of imprisonment of 60 months on Count One of his

2004 convictions, 60 months on his 2005 conviction, and 120 months

on Count Four of his 2004 convictions.

           During the supervised release violation hearing stemming

from Lee’s 2001 conviction, the district court considered seven

alleged violations.       Lee admitted to all violations.    The district

court   revoked   Lee’s    supervised   release   and   sentenced   him   to

eighteen months, to run consecutively to the sentences imposed for

his 2004 and 2005 convictions.

           Lee appealed all three convictions and sentences, and the

appeals have been consolidated.          He contends that the district

court erred in denying his motion to suppress the evidence seized

following a search of the trunk of his car.              Additionally, he

argues that his sentences were unreasonable because the district

court failed to consider all of the factors found in § 3553(a) and

erred in upwardly departing from the advisory guidelines range.

Finding no error, we affirm.

           Lee contends the district court erred by denying his

motion to suppress evidence he contends was obtained in violation


                                     - 4 -
of the Fourth Amendment.         Specifically, he argues that the police

did not have a valid reason to conduct a warrantless search of the

trunk    of    the   car   he   was   driving.   The   search   recovered   a

typewriter; analysis of the typewriter ribbon disclosed Lee used

the typewriter to commit mail fraud.              This court reviews the

factual findings underlying the denial of a motion to suppress for

clear error and its legal conclusions de novo.            United States v.

Johnson, 400 F.3d 187, 193 (4th Cir.), cert. denied, 126 S. Ct. 134

(2005).       The evidence is construed in the light most favorable to

the prevailing party below.            United States v. Seidman, 156 F.3d

542, 547 (4th Cir. 1998).

              Lee produced an expired driver’s license at a license

checkpoint.       When running a check on the license, the officers

learned there was an outstanding warrant for Lee’s arrest.             This

fact alone created probable cause for Lee’s arrest.                Once the

officers had probable cause to arrest Lee, a search incident to

that arrest was proper, even if the search preceded the formal

arrest.       See United States v. Miller, 925 F.2d 695, 698 (4th Cir.

1991).    A search of the passenger area of the car revealed mail

that was not in the name of the driver or passenger and a rental

agreement in another person’s name.

               Lee contends that the officers nevertheless did not have

the authority to search the trunk of the vehicle without a warrant.

Despite his contentions, an inventory search of an automobile is an


                                       - 5 -
exception to the warrant requirement.   Once Lee was arrested and

placed in custody, the officers possessed the authority to impound

the vehicle; the search was routine and conducted pursuant to

standard procedure; and the purpose was to inventory items in the

car for liability purposes before towing it.   See United States v.

Brown, 787 F.2d 929, 931-32 (4th Cir. 1986).    The typewriter was

recovered from the trunk pursuant to a legitimate inventory search.

We therefore conclude the district court properly denied Lee’s

motion to suppress, and we affirm his 2005 conviction.

          Lee also suggests the district court erred by imposing

his sentence without considering all of the § 3553(a) factors and

for upwardly departing from the guidelines range.     After United

States v. Booker, 543 U.S. 220 (2005), a district court is no

longer bound by the range prescribed by the sentencing guidelines.

In reviewing a sentence outside the guideline range, we must

consider “whether the sentencing court acted reasonably both with

respect to its decision to impose such a sentence and with respect

to the extent of the divergence from the guideline range.”   United

States v. Hernandez-Villanueva, 473 F.3d 118, 123 (4th Cir. 2007).

A sentence is unreasonable if the “court provides an inadequate

statement of reasons or relies on improper factors in imposing a

sentence outside the properly calculated advisory sentence range.

. . .”    Id.   A departure pursuant to § 4A1.3 is encouraged,

provided that the criminal history category does not account


                              - 6 -
adequately    for    the    defendant’s   past    criminal     conduct   or   the

likelihood that he will commit other crimes.                  United States v.

Dixon, 318 F.3d 585, 588 (4th Cir. 2003).

            “The district court need not discuss each factor set

forth in § 3553(a) ‘in checklist fashion;’ ‘it is enough to

calculate the range accurately and explain why (if the sentence

lies outside it) this defendant deserves more or less.’”                  United

States v. Moreland, 437 F.3d 424, 432 (4th Cir.), cert. denied, 126

S. Ct. 2054 (2006)(quoting United States v. Dean, 414 F.3d 725, 729

(7th Cir. 2005)).

            Here, the district court sentenced Lee post-Booker and

appropriately treated the guidelines as advisory.                     The court

sentenced    Lee    after   considering    and    examining    the    sentencing

guidelines and the § 3553(a) factors, as instructed by Booker. The

district    court    accepted    the    facts    found   in   the    presentence

investigation report, and found his offense level to be 25 and his

criminal history score to be III.                The corresponding advisory

guideline range was 70 to 87 months for both the 2004 and 2005

convictions.

            The district court examined the § 3353(a) factors and

concluded they supported an upward departure from the guidelines

range.     Specifically, the court noted:            Lee’s criminal history

category under-represented his criminal record; Lee’s recidivism;

Lee’s failure to modify his conduct; and the need for a severe


                                       - 7 -
sentence to afford adequate deterrence.                     Thus, we conclude the

district    court       sufficiently     articulated        its   reasons       for   the

departure from the guidelines range and find the sentences were

reasonable.

            Finally, Lee asserts that his eighteen-month sentence

upon the revocation of supervised release was unreasonable.                            To

revoke supervised release, the district court need only find a

violation of release conditions by a preponderance of the evidence.

See 18 U.S.C. § 3583(e)(3)(2000).              Because Lee admitted his guilt,

the   district     court    did    not   err     in   finding     he    violated      his

conditions of supervised release by the preponderance of the

evidence.        This    court    will   affirm       a   sentence      imposed   after

revocation of supervised release if it is within the prescribed

statutory range and not plainly unreasonable. See United States v.

Crudup, 461 F.3d 433, 437 (4th Cir. 2006), cert. denied,                          S. Ct.

  , 2007 WL 789123 (U.S. Mar. 19, 2007).                   The court sentenced Lee

well below the statutory maximum of thirty-six months.                         While the

court did not explicitly reference the § 3553 factors in this

portion     of   the     sentencing      hearing,         the   court    had     already

extensively considered Lee’s history and characteristics and the

need for the sentence to afford adequate deterrence to criminal

conduct.    Lee’s eighteen-month sentence was therefore not plainly

unreasonable.




                                         - 8 -
           Accordingly, we affirm Lee’s convictions and sentences.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 9 -